Title: William Wertenbaker to James Madison, 25 November 1828
From: Wertenbaker, William
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    University of Virginia
                                
                                Nov: 25th. 1828
                            
                        
                        
                        It is believed that the office of Secretary to the Board of Rector & Visitors will be vacant at their
                            next meeting by the removal of Mr. Trist to the City of Washington. I wish my name to be mentioned to the Board as an
                            applicant for the Office;
                        With regard to my own claims and qualifications compared with those of other applicants, I shall say nothing,
                            but refer the Board to the Faculty of the University for information as to the manner in which I have heretofore
                            discharged my duties as their secretary, and for any other information which the Visitors may think requisite to ask with
                            respect to my general conduct. Yours with profound Respect
                        
                        
                            
                                Wm Wertenbaker
                            
                        
                    